Citation Nr: 0203382	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  95-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1961 to June 
1964, and from June 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which denied service connection for 
PTSD.  The veteran entered notice of disagreement with this 
decision in June 1995; the RO issued a statement of the case 
in June 1995; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in July 1995. 

In January 1997, the Board Remanded this case to the RO for 
additional stressor development.  This development was 
completed and the case returned to the Board.  The Board 
issued a decision in February 2000 which was subsequently 
vacated by a May 16, 2001 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion for 
Remand supporting the Court's order reflects that the 
February 2000 Board decision was vacated and remanded to 
provide more adequate reasons and bases regarding an analysis 
of whether the veteran had engaged in combat with the enemy 
and, if so, how the provisions of 38 U.S.C.A. § 1154 applied.  


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record. 

2.  The veteran engaged in combat with the enemy during his 
active duty service in Vietnam, and his reported stressor 
event is related to that combat.

3.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and the 
stressful event of combat with the enemy in Vietnam. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); VAOPGCPREC 12-99 (Oct. 18, 1999) 
(published at 65 Fed. Reg. 6257 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion, and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  The appellant was 
afforded a personal hearing at the RO in November 1995.  In 
the rating decision, statement of the case, and supplemental 
statement of the case, the RO advised the appellant of what 
must be demonstrated to establish service connection for 
PTSD.  Additionally, the vacated February 2000 Board decision 
advised the veteran of the provisions of the PTSD regulation, 
38 C.F.R. § 3.304(f), which became effective in June 1999.  

Especially in light of the Board's decision herein to grant 
the appeal, no further notice or assistance to the veteran is 
necessary in order to decide the claim for service connection 
for PTSD currently on appeal; there is no reasonable 
possibility that further assistance in attempting to obtain 
such verifying information or current examination or medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

The veteran contends that he currently suffers from PTSD as a 
direct result of his combat with the enemy in service.  He 
contends that he engaged in combat with the enemy when he 
volunteered to serve as a door gunner.  The veteran relates 
that the helicopter in which he was serving as door gunner 
was shot at and hit with bullets, and that he returned fire 
in the direction of the smoke of the guns.  He contends that 
he accidentally shot and wounded a U.S. service member when 
that person crossed in front of the gun fire.  The veteran 
further contends that during service he experienced 
additional stressful experiences of seeing letters marked 
"deceased" addressed to members of his unit who had just 
gone to Vietnam, that a friend died in Vietnam and another 
friend was injured, that he participated in handling body 
bags, and that he saw servicemen who were injured and had 
missing limbs. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of the current 
version of 38 C.F.R. § 3.304(f), June 18, 1999, and at the 
time the veteran filed his claim for service connection for 
PTSD, the requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD (which could include a diagnosis based on a version of 
DSM prior to the DSM-IV).  However, as the veteran was 
notified of this new regulation in February 2000, and in 
light of the Board's grant of the appeal, the Board finds 
that the veteran has not been prejudiced by the Board's 
current consideration of this regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit or instrumentality.  A determination as 
to whether a veteran engaged in combat with the enemy is made 
on a case-by-case basis.  The evidence to be considered in 
this determination is all the evidence of record.  The 
credibility, probative value, and relative weight of each 
relevant item of evidence for and against the assertion that 
the veteran engaged in combat with the enemy is to be 
evaluated.  If the evidence for and against the assertion of 
combat with the enemy is in relative equipoise, the benefit-
of-the-doubt standard is to be applied.  VAOPGCPREC 12-99.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West Supp. 2001); 38 C.F.R. § 3.304(d),(f) (2001); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, after an extensive review of the evidence of 
record, the Board finds that the evidence for and against a 
finding that the veteran "engaged in combat with the enemy" 
in service is in relative equipoise so that the benefit-of-
the-doubt rule is for application to resolve such reasonable 
doubt in the veteran's favor.  In reaching this 
determination, the Board has considered all the evidence of 
record, including service personnel records, unit histories, 
the veteran's written statements and hearing testimony, 
various lay statements, including from the veteran's wife, 
and the post-service medical evidence.  The Board has 
considered the credibility, probative value, and relative 
weight of each relevant item of evidence, whether or not 
specifically mentioned herein. 

The veteran contends that he engaged in combat with the enemy 
when he volunteered to serve as a door gunner while in 
Vietnam (during his second period of service) in about May or 
June 1966.  The veteran reports that he volunteered on 
occasion to assist a MEDEVAC unit, which was located adjacent 
to his unit, in 

picking up the killed in action and the wounded in action.  
He reported that on one occasion he volunteered to man an M60 
machine gun during one of these MEDEVAC flights.  The veteran 
contends that during this flight the helicopter in which he 
was serving as door gunner landed and was being approached by 
Viet Cong who shot at and were hitting the helicopter, and 
that he returned fire in their direction, and could see some 
of them drop.  The veteran reported that an American soldier 
passed in front of the M60 while he was shooting, which 
resulted in his gun shooting the American soldier in the 
chest.   

The veteran's DD Form 214 from his first period of service 
reflects that he was trained as a light weapons infantryman, 
was on the marksmanship team, and qualified as a Rifle 
sharpshooter and expert.  During his second period of 
service, the veteran earned an Expert Infantry Badge and the 
Marksman (Rifle) Badge.  His enlisted occupational 
specialties during the second period of service included 
light weapons infantryman and rifleman.  This evidence 
reflects the veteran's training and facility with firing 
small weapons.  

During the relevant period of Vietnam service, the veteran 
received the Vietnam Service Medal with two Bronze Stars, the 
Republic of Vietnam Campaign Medal, the Expert Infantryman 
Badge, and the Marksman (Rifle) Badge.  The medals and awards 
the veteran received during his second period of service do 
not, by themselves, conclusively establish that he personally 
engaged in combat with the enemy.  However, the medals do 
reflect that the veteran's unit participated in operation or 
campaigns during his Vietnam service.  Service personnel 
records reflect that the veteran participated in a Vietnam 
Counter-Offensive Campaign, and again in Part II of this 
Campaign.  A "History of the Second Infantry" reflects that 
the veteran's unit participated in various road sweep and 
security operations through June 1966.  "[S]uch evidence may 
be significant when viewed in relation to other evidence of 
record supportive of the veteran's assertion of engagement in 
combat."  VAOPGCPREC 12-99.  

In an April 1994 military history presented during his 
initial treatment at VA, the veteran reported that during his 
Vietnam service his duties were as a clerk and included 
unloading choppers.  In response to a question calling for a 
brief description of combat operations, the veteran wrote 
that he unloaded body bags.  He also wrote that in a "combat 
zone" he unloaded body bags at a hospital, and was exposed 
to fire about two times per week.  In addition, he reported 
that there had been near misses from mortars and automatic 
weapons.  At this time he did not report that he had engaged 
in combat with the enemy or had accidentally shot an American 
soldier.  The veteran first mentioned in June 1994 that 
during one of the MEDEVAC flights he accidentally shot an 
American.  He later indicated that he did not relate this 
story when he first sought treatment from VA for PTSD in 
April 1994 because he had to discern whether or not he felt 
he could trust the treating VA mental health professional.  

The Board finds that the veteran's delay in telling this to 
VA from April 1994 until June 1994 was plausible considering 
his reluctance to seek mental treatment and his hesitation in 
trusting the VA mental health professional with the 
information that he had, even accidentally, participated in 
the death of an American soldier.  The veteran's reluctance 
in initial reporting of this event, due to shame and fear of 
punishment, is a plausible explanation for the delay in 
reporting.  The veteran's hesitancy to relate this history is 
consistent with his hesitancy to seek mental health treatment 
for many years; he sought treatment  after many years of 
personal and family relations problems, in April 1994, only 
when his wife threatened to leave him.  The veteran's initial 
hesitation in relating this story is outweighed by the very 
specific and detailed hearing testimony and written 
submissions regarding combat with the enemy which the veteran 
has since June 1994 related to VA on various occasions.  

The determination of whether the veteran participated in 
combat with the enemy turns in large part on his credibility, 
including specifically whether his reporting of volunteering 
to assist a MEDEVAC unit next to his compound is credible.  
The Board finds it significant that, after having served from 
1961 to 1964, the veteran volunteered for a second period of 
service during the Vietnam War.  The veteran wrote that he 
loved the infantry and volunteered for a second period of 
service beginning in 1965.  The Board finds it probable that 
one who volunteered for a second period of service, 
especially during the Vietnam War, would likely volunteer to 
assist on a MEDEVAC mission, including as a temporary door 
gunner on what he believed a safe flight into a "cold 
area."  The Board finds it plausible that the veteran, whose 
duties had included mail delivery, would have a duty or 
interest in delivering items to wounded soldiers in an 
adjacent military hospital.  The circumstances prompting the 
request for a door gunner also seem plausible; the veteran 
reported that the hospital was very busy at that time, with 
many helicopters flying in and out.  It is plausible that 
there would be a shortage of door gunners, that there would 
be few willing to perform such dangerous duty, and that, in 
order to convince the veteran to go on this mission, he was 
promised in essence that they were only going to a "cold" 
area and would not see any enemy action.  The veteran's 
service personnel records reflect that he had been trained in 
and was adept at the use of small arms; this provides 
evidence of both the background and experience which might 
prompt the veteran to volunteer for such a mission.  

The evidence weighing against the veteran's claim includes 
that there is no direct evidence in the service personnel 
records which demonstrates that the veteran visited an 
adjacent military hospital, volunteered to go on missions to 
retrieve body bags or wounded in action, volunteered for a 
door gunner assignment, sustained enemy fire, or that he 
accidentally shot and killed an American soldier during the 
crossfire with the enemy.  Likewise, none of the lay 
statements of record attest to any contemporaneous knowledge 
of combat events or even that the veteran reported such 
combat contemporaneously with its occurrence.  For this 
reason, the veteran's credibility is very important to 
establishing the occurrence of the combat events. 

In considering the veteran's credibility, the Board notes 
that the veteran has presented very detailed statements and 
personal hearing testimony without aid or prompting as to 
details, and, once he told the story of combat in June 1994, 
he has repeated consistently this story of combat with the 
enemy while temporarily serving as a door gunner.  However, 
the veteran did not relate this story to anyone until he 
sought treatment at VA in 1994.  In addition, some evidence 
weighing against the veteran's credibility is that his 
reporting of events in Vietnam has shown some inconsistency 
in details.  For example, there is an inconsistency between 
whether the veteran volunteered to be a door gunner or 
whether it was the death of the door gunner that required him 
to take over the position of door gunner.  A history taken by 
the VA readjustment counseling therapist in February 1995 
reflects a history of the door gunner having been shot and 
killed, so that the veteran assumed the position of door 
gunner; whereas, at an August 1995 VA examination the veteran 
reported that he was told that somebody needed a guide to go 
with them to deliver body bags, but the veteran did not 
mention the death of the door gunner.  Likewise, at the 
November 1995 personal hearing, the veteran testified that 
the request was explicitly for a volunteer to man an M60 
machine gun for a mission to go out to pick up some body 
bags.  The August 1995 VA examiner noted that the veteran was 
then able to relate his history of Vietnam, whereas he had 
been unable to do so at the previous examination (April 
1995).  While the veteran did not specifically mention in his 
April 1995 history that he shot an American, he did report 
the combat incident of serving as door gunner.  

Generally, the Board finds the veteran to be credible in his 
reporting of the combat event, although inconsistent on some 
details.  While there are some inconsistencies between the 
multiple reports made by the veteran, when weighed against 
the essential details regarding the event of combat with the 
enemy reported on numerous occasions, the Board finds that 
such inconsistencies do not outweigh the essential history of 
in-service combat with the enemy.  In considering the 
veteran's credibility, the Board initially notes that the 
veteran reluctantly sought mental health treatment in April 
1994.  He was diagnosed with PTSD in 1994, several months 
before he even filed a claim for service connection for PTSD.  

With regard to the veteran's credibility, the Board also 
finds that the lay statements of record by the veteran's wife 
and a friend tend to corroborate the veteran's reporting of 
noncombat events during and after service.  These statements 
are detailed, specific, and consistent with the veteran's 
reporting on events such as: his friendship prior to service 
with L.H.; the veteran initially being left behind when his 
unit deployed to Vietnam; the veteran receiving returned mail 
for members of his unit marked "deceased;" the death of 
L.H. in service and the veteran's unwillingness to talk about 
or deal with this after service; the veteran's reluctance 
until June 1994 to discuss with anyone, including his wife, 
events in service, including the door gunner incident and 
accidental shooting or killing of a soldier; how the events 
in service affected him after service; and the reason the 
veteran sought treatment at VA in 1994.  While none of the 
lay statements directly corroborate the veteran's account of 
combat with the enemy in service, they tend to generally 
corroborate the veteran's reporting of in-service events, 
including in-service events surrounding the combat event.   

Additionally, other significant details of the in-service 
(noncombat) events reported by the veteran are corroborated 
by the service personnel records and information obtained 
pursuant to stressor development that was undertaken in this 
case.  The 1965 unit histories reflect that the main body of 
the veteran's unit deployed for Vietnam in September 1965, 
and that, in November and December 1965, 60 members were 
killed and 191 wounded in hostile action, with an additional 
26 non-battle casualties (the veteran does not allege that he 
was in Vietnam at this time of combat).  A History of the 
Second Infantry reflects that the veteran's unit participated 
in various road sweep and security operations through June 
1966.  A February 1999 letter from the U.S. Armed Services 
Center for Research of Unit Records confirms that a C.R. was 
wounded in action in November 1965.  VA claims folders of two 
other veteran's reflect the death of L.H. in service in 
November 1966, while the veteran was still in service.  

After weighing the evidence for and against the claim, the 
Board finds that the evidence of record is sufficient to 
raise a reasonable doubt as to whether the veteran engaged in 
combat with the enemy during his active duty service in 
Vietnam.  Therefore, resolving reasonable doubt on the 
question of combat with the enemy in the veteran's favor, the 
Board finds that the veteran engaged in combat with the enemy 
during his service in Vietnam.  38 U.S.C.A. 
§§ 1154(b), 5107(b) (West 1991 & West Supp. 2001); 38 C.F.R. 
§ 3.102; VAOPGCPREC 12-99.  His reported stressor event is 
related to that combat.

The evidence of record includes a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and 
the stressful event of combat with the enemy in Vietnam of 
serving as a door gunner and of accidentally shooting an 
American soldier.  For example, a VA readjustment counseling 
therapist in June 1994 diagnosed chronic moderate PTSD based 
on reported stressors which included taking over the door gun 
of a helicopter and the accidental death of an American 
soldier who ran in front of the gun and was shot several 
times.  The other reported stressors in June 1994 also 
included the verified noncombat stressor of members of his 
unit getting killed soon after they arrived in Vietnam, but 
while the veteran was still in the U.S. (he reported 
receiving letters marked "deceased" which were addressed to 
members of his unit who had gone to Vietnam before he did).  
This VA readjustment counseling therapist in February 1995 
again entered the diagnosis of PTSD based on these reported 
stressors.  A VA PTSD examination in April 1995 included a 
history of the veteran loading body bags and accidentally 
shooting an American soldier after taking over as a door 
gunner.  The diagnoses included PTSD, indicated to constitute 
from 40 to 50 percent of the veteran's psychiatric 
disability.  The VA examining psychiatrist wrote that the 
veteran had enough symptoms to make the diagnosis of PTSD if 
the veteran had the reported combat experiences.  The same VA 
examiner in August 1995 wrote that the combat experience 
would have to be verified to make a diagnosis of PTSD.  A 
private psychological evaluation report dated in December 
1999 reflects a very thorough history obtained from the 
veteran and other background material, and includes a report 
of combat in service as a door gunner, as well as another 
noncombat but verified stressor of finding out that members 
of the veteran's unit had died in Vietnam.  The resulting 
diagnoses, based upon these two stressors, included chronic 
and severe PTSD.  Records from the Social Security 
Administration reflect diagnoses of anxiety disorder which 
include PTSD, though not explicitly based on a report of 
combat with the enemy in service.  

The Board notes that there are other examinations of record 
which either do not diagnose PTSD or find that a noncombat 
stressor is inadequate for a diagnosis of PTSD.  However, 
such examinations either did not include a history of combat 
with the enemy in service (July 1995 hospitalization) or did 
not consider the combat stressor in rendering a diagnosis 
(July 1999).  As such, the Board finds that this medical 
evidence does not outweigh the medical evidence of record of 
a diagnosis of PTSD which has been related at least in part 
by medical opinion to the veteran's established combat with 
the enemy.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125(a); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159); VAOPGCPREC 12-99.  


ORDER

The appeal for service connection for PTSD is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

